                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
                                             CLERK==S MINUTES

CASE NO.: 1:20mj019                                                        DATE: May 15, 2020
UNITED STATES OF AMERICA                                                   TIMES: 10:06 - 11:36
V.
Oludare Oluwabusi

Honorable: Brian K. Epps, United States Magistrate Judge    Courtroom Deputy: Courtnay
                                                                               CourtnayCapps
                                                                                        Capps
Court Reporter: FTR
                  FTR                                       Interpreter:
Probation Officer: Enoch Eller              Security:


Attorney for Government: Tara Lyons
Attorney for Defendant(s): Charles Lyons


PROCEEDINGS:DETENTION HEARING E\ 9,'(2 7(/(&21)(5(1&(
✔      All parties present and ready to proceed
:LWQHVVIRUWKH*RYW Special Agent Harold Godbee (FBI)                            ✔ Witness sworn
:LWQHVVIRUWKH*RYW                                                                 Witness sworn
:LWQHVVIRUWKH*RYW                                                                 Witness sworn

:LWQHVVIRUWKH'HIW Mary Bryans                                                  ✔ Witness sworn
:LWQHVVIRUWKH'HIW Kurt Anderson                                                ✔ Witness sworn

✔      Defendant Detained Pending Trial

✔      Defendant remanded to custody of US06
       'HIHQGDQWJUDQWHGERQG



Notes:
Defendant waives preliminary hearing.
